                  Case 2:20-cv-00456-RSM Document 10 Filed 06/10/20 Page 1 of 3



 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MASONRY SECURITY PLAN OF                               )
 9   WASHINGTON; BAC LOCAL NO. 1 PENSION                    )     CASE NO. 2:20-CV-00456
     TRUST; BRICKLAYERS AND TROWEL                          )
10   TRADES INTERNATIONAL PENSION FUND;                     )
     and INDEPENDENT CONTRACTORS AND                        )     STIPULATED MOTION AND
11   BRICKLAYERS AND ALLIED                                       ORDER TO EXTEND TIME TO
                                                            )
     CRAFTWORKERS LOCAL NO. 1 APPRENTICE                          FILE INITIAL COMBINED JOINT
12                                                          )
     TRAINING TRUST ,                                             STATUS REPORT AND
                                                            )     DISCOVERY PLAN
13                    Plaintiffs,                           )
                                                            )     NOTE FOR MOTION CALENDAR:
14           v.                                             )     JUNE 9, 2020
                                                            )
15   CASTLE WALLS, LLC, a Washington limited                )
     liability company ,                                    )
16                                                          )
                      Defendant.                            )
17                                                          )
18
                                              STIPULATION
19
             On May 26, 2020, the parties stipulated and requested the Court to continue the deadline
20
     to file the Initial Combined Joint Status Report and Discovery Plan from May 26, 2020 to June 8,
21
     2020. A proposed Order was provided. An Order was not received regarding this stipulation. The
22
     parties are diligently engaging in settlement discussions and therefore request that the due date for
23
     the Joint Status Report and Discovery Plan to be continued to June 22, 2020.
24

25

26

27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     STIPULATED MOTION & ORDER - 1                                                 Seattle, Washington 98104
     CASE NO. 2:20-CV-00456                                                               Main: (206) 223 1313
     #1321766 v1 / 73958-001                                                               Fax: (206) 682 7100
                Case 2:20-cv-00456-RSM Document 10 Filed 06/10/20 Page 2 of 3



 1    Dated: June 9, 2020.
 2    KARR TUTTLE CAMPBELL                               BARLOW COUGHRAN MORALES &
                                                         JOSEPHSON
 3

 4    s/ Richard J. Omata                                s/ Jeffrey G. Maxwell
      Richard J. Omata, WSBA #7032                       Jeffrey G. Maxwell, WSBA #33503
 5    KARR TUTTLE CAMPBELL                               Barlow Coughran Morales & Josephson
      701 Fifth Avenue, Suite 3300                       1325 Fourth Avenue, Suite 910
 6    Seattle, WA 98104
      Telephone: 206-223-1313                            Seattle, WA 98101
 7    Facsimile: 206-682-7100                            Telephone: 206/224-9900
      Email: romata@karrtuttle.com                       Email: jeffreym@bcmjlaw.com
 8    Attorneys for Defendant                            Attorneys for Plaintiffs
 9

10                                                ORDER

11           Before the Court is the parties’ Stipulation and [Proposed] Order to Extend Time to File

12   the Initial Combined Joint Status Report and Discovery Plan from May 26, 2020 to June 22, 2020.

13   The Court finds good cause exists to extend the date for said filing to June 22, 2020.

14   IT IS SO ORDERED.

15           DATED: June 10, 2020.

16

17

18

19
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
                                                                                 KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     STIPULATED MOTION & ORDER - 2                                               Seattle, Washington 98104
     CASE NO. 2:20-CV-00456                                                             Main: (206) 223 1313
     #1321766 v1 / 73958-001                                                             Fax: (206) 682 7100
                Case 2:20-cv-00456-RSM Document 10 Filed 06/10/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2           I, Julie Nesbitt, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98104. On this day, I caused

 5   the foregoing STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE THE

 6   INITIAL COMBINED JOINT STATUS REPORT AND DISCOVERY PLAN to be served on the

 7   parties listed below in the manner indicated.

 8     Jeffrey G. Maxwell                                          Via U.S. Mail
       Barlow Coughran Morales & Josephson                         Via Hand Delivery
 9     1325 Fourth Avenue, Suite 910                               Via Electronic Mail
10     Seattle, WA 98101                                           Via Overnight Mail
       P: 206/224-9900                                             CM/ECF via court’s website
11     jeffreym@bcmjlaw.com

12
             I declare under penalty of perjury under the laws of the State of Washington that the
13
     foregoing is true and correct, to the best of my knowledge. Executed on this 9th day of June 2020
14
     at Seattle, Washington.
15

16                                                   s/ Julie Nesbitt
                                                                         Julie Nesbitt
17                                                               Assistant to Richard J. Omata
18

19

20

21

22

23

24

25

26

27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     STIPULATED MOTION & ORDER - 3                                                 Seattle, Washington 98104
     CASE NO. 2:20-CV-00456                                                               Main: (206) 223 1313
     #1321766 v1 / 73958-001                                                               Fax: (206) 682 7100
